This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO


 2 STATE OF NEW MEXICO,

 3                  Plaintiff-Appellee,

 4 v.                                                                            No. 35,865

 5 KENNETH SCHELLER,

 6                  Defendant-Appellant.

 7 APPEAL FROM THE DISTRICT COURT OF LEA COUNTY
 8 Gary L. Clingman, District Judge

 9   Hector H. Balderas, Attorney General
10   Santa Fe, NM
11   John Kloss, Assistant Attorney General
12   Albuquerque, NM

13 for Appellee

14 Bennett J. Baur, Chief Public Defender
15 Kathleen T. Baldridge, Assistant Appellate Defender
16 Santa Fe, NM

17 for Appellant


18                                 MEMORANDUM OPINION

19 HANISEE Judge.
 1   {1}   Defendant appeals from his convictions for trafficking a controlled substance

 2 in violation of NMSA 1978, Section 30-31-20 (2006); possession of a controlled

 3 substance in violation of NMSA 1978, Section 30-31-23(A) (2011); and use or

 4 possession of drug paraphernalia in violation of NMSA 1978, Section 30-31-25.1(A)

 5 (2001), following a conditional plea. This Court issued a calendar notice proposing

 6 to conclude that the district court erred in denying Defendant’s motion to suppress.

 7 Specifically, we proposed to hold that, because Officer Berdoza appeared to have

 8 relied solely on Defendant’s nervousness to justify his expansion of the scope of the

 9 stop, that the expansion was constitutionally impermissible. The State has filed a

10 response concurring with this Court’s proposed summary reversal and informing this

11 Court that it will not be filing a memorandum in opposition. Accordingly, for the

12 reasons stated in this Court’s notice of proposed disposition, we reverse Defendant’s

13 convictions.

14   {2}   IT IS SO ORDERED.


15
16                                         J. MILES HANISEE, Judge
17 WE CONCUR:


18
19 LINDA M. VANZI, Chief Judge



                                             2
1
2 MICHAEL E. VIGIL, Judge




                            3